--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT


Entered into and effective on January  01, 2011 (the “Effective Date”)


By and between:


Andain Inc, a company duly incorporated under the laws of the state of Nevada
resident at 5190 Neil Road., Suite 430, Reno, Nevada 89502 (the “Company”); AND


Gai Mar-Chaim, an Israeli resident at 10 Hazait St., Asseret,.

WHEREAS:


(1)
The Company desires to engage the services of the Employee as Secretary and
Treasurer of the Company; and



(2)
The Employee desires to become so employed and he represents that he possesses
the knowledge, experience, connections and skills suitable for the performance
of his duties hereunder; and



(3)
The Parties wish to record hereinbelow the terms and conditions of such
employment;



NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:


1.
Term



The Employee's employment hereunder shall have commenced on the Effective Date
and shall continue for an indefinite period, unless and until terminated in
accordance with the provisions of Sub-Article 14 below.


2.
Title and Duties



 
 

--------------------------------------------------------------------------------

 
 
2.1           The Company hereby engages the employment of the Employee and the
Employee accepts such engagement by the Company as Secretary and Treasurer.


2.2           The Employee's duties shall include all the duties ordinarily
performed by persons holding the aforementioned position in a business similar
to the business of the Company and he shall perform such duties and exercise
such powers as may be assigned to him, from time to time, by the Board of
Directors of the Company (the “Board”).


2.3           The Employee shall serve the Company faithfully and to the best of
his ability, devoting his entire time, attention, skills, knowledge and
experience, throughout the term of this Agreement, exclusively to the business
of the Company and shall use his best endeavors to promote the business and
interests of the Company to the full satisfaction of the Board.


2.4           The Employee shall carry out and put into effect the policies and
decisions of the Board, and shall report to the Board in connection therewith.


2.5           The Employee undertakes that during the continuance of his
employment with the Company he will not:



 
2.5.1   be engaged or concerned or interested, directly or indirectly, in any
other company or business, except those companies and businesses  specified in
annex A to updated from time to time;




 
2.5.2   compete in any respect, directly or indirectly, with the companies and
businesses of the Company, or affiliated to the Company except those companies
and businesses specified in annex A to updated from time to time;




 
2.5.3   unless instructed by the Company, to be employed, directly or
indirectly, with or without remuneration, in any business or occupation except
by the Company, except those companies and businesses specified in annex A to
updated from time to time;




 
2.5.4   receive from any third party that is related  to the business of the
Company or which competes or may compete with the Company, any undertaking,
loan, gift or benefit, monetary or otherwise.



2.6           The Employee has represented and hereby represents to the Company
that the execution, delivery and performance by the Employee of this Agreement
do not conflict with or result in a violation or breach of, or constitute (with
or without notice or lapse of time or both) a default under any contract,
agreement or understanding, whether oral or written, to which the Employee is a
party or of which the Employee is or should be aware and that there are no
restrictions, covenants, agreements or limitations on his right or ability to
enter into and perform the terms of this Agreement, and agrees to indemnify and
save the Company harmless from any liability, cost or expense, including
attorney’s fees, based upon or arising out of any such restrictions, covenants,
agreements, or limitations that may be found to exist.


 
2

--------------------------------------------------------------------------------

 
 
3.
Personal Trust



Since the position of the Employee is one of special trust and confidence, and
the conditions of his employment do not allow a proper control over his working
hours, the Employee shall not be granted any other compensation and/or payment
other than expressly specified herein. The Employee acknowledges that he may be
required to work “overtime” or during “weekly rest-hours” without being entitled
to “overtime compensation” or “weekly rest-hour compensation”, and he undertakes
to comply with such requirements of the Company, to the extent reasonably
possible. The Employee acknowledges that the compensation to which he is
entitled pursuant to this Agreement constitutes adequate compensation for his
work during “overtime” or “weekly rest-hours”.


4.
Compensation



4.1           The Company shall pay to the Employee, on or before the 9th day of
each calendar month, during the term of this Agreement, a gross salary (the
“Salary”) as follows: (a) Fifteen Thousand ($15,000) dollars per month with
respect to the period commencing on the Effective Date and terminating December
31, 2012; (b) Twinty Thousand ($20,000) dollars with respect to the period
commencing January 1 2013 and on. During the Period of this agreement, at the
end of the calendar month which the Employee will desire to convert the Employee
due salaries to the Company shares the Salary conversion will be at the trading
market price per share at the conversion date.


4.2           The Company shall review the Salary once a year, in light of the
Employee’s performance during such year. For the sake of clarity, nothing in the
aforesaid shall be deemed or construed as imposing any obligation on the Company
to increase the Salary except the specified in section 4.1 herein.


4.3           The Company may withhold, deduct and transfer to the applicable
authorities and/or institutions, out of the Employee's Salary and/or any other
benefits or payments due to the Employee pursuant to this Agreement, any taxes
and other payments, which the Company is required so to do under any applicable
law and under this Agreement. Notwithstanding the aforesaid, any taxes payable
with respect to the use of the Company’s car, pursuant to the terms of Section 5
below, shall be grossed up by the Company.


4.4           Unless otherwise provided herein, the Salary and benefits payable
to the Employee under this Agreement shall be the full compensation for all
services the Employee may render to the Company and the Employee shall not be
entitled to any further or other compensation and/or benefits, except for
reimbursement of expenses incurred by him in connection with his employment.


5.
Company Car



The Employee shall be entitled to the full time use of a Company owned car, as
of this agreement or to fully reimburse the Employee for any expanses accrued by
his usage of his owned privet car. The Company will reimburse the Employee all
insurance policies, registration fees, maintenance and operation expenses with
respect to such car, including gasoline, shall be borne and paid by the Company,
either directly or as reimbursement of any such expenses incurred by the
Employee. For the avoidance of any doubt, it is hereby agreed and understood
that the benefit under this Article 5 comes in lieu of all commuting payments
payable to the Employee under any applicable law, and the Employee undertakes
not to maintain or claim otherwise. The Employee shall use the car in accordance
with all applicable laws and promptly pay any and all fines, charges and reports
imposed on him and/or the Company (by any municipality, police or court of law)
with respect to the use of the said car during the time it was in the possession
or under control of the Employee.


 
3

--------------------------------------------------------------------------------

 
 
6.
Recreation Payments



The Employee's entitlement to Recreation Payments, if any, shall be determined
in accordance with the relevant applicable laws.


7.
Annual Vacation



The Company shall, during the term of this Agreement, allow the Employee 30
working days vacation per annum. Such vacation shall be taken in such periods
and at such times as may be determined by the Company.


8.
Sick Leave



The Employee's entitlement to sickness leaves, if any, shall be determined in
accordance with the relevant applicable laws.


9.
Pension & Life Insurance



9.1           As of the Effective Date, the Company shall maintain a pension &
life insurance for the benefit of the Employee, which shall be issued by the
Company’s insurance agent. The Employee shall be the owner of said policy.
Allocation to the said Managers Insurance shall be as follows:



 
9.1.1           the Company – a monthly sum equals to 15.83% of the Salary
(comprising of 5% pension; 2.5% loss of working ability and 8.33% severance
payment);
 
9.1.2           the Employee - 5% of the Salary.

 
9.2           The Employee agrees that the Company shall deduct said 5% of his
Salary for remittance to the said Managers Insurance.


9.3           The Company remittances to the Managers Insurance are in lieu of
severance payments remittances, which may be due, according to this Agreement
and/or any applicable law, to the Employee.


9.4           The Employee and the Company shall adopt the provisions of the
General Permit concerning payment of employers to pension fund and insurance
fund in lieu of severance payment in the form attached hereto as Appendix “9.4”
which is incorporated by reference hereto and constitutes an integral part of
this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
10.
Advanced Study Fund



10.1      As of this agreement the Company shall maintain an Advanced Study Fund
for the benefit of the Employee. Allocation to the said Advanced Study Fund
shall be as follows:


10.1.1           the Company – a monthly sum equals to 7.5% of the Salary;


10.1.2           the Employee – 2.5% out of the Salary.


10.2      The Employee agrees that the Company shall deduct said 2.5% of his
Salary for remittance to the said Advanced Study Fund.


11.
Severance Payments



The right of the Employee to receive severance payments shall be subject to and
determined in accordance with the provisions of this Agreement and/or any
applicable law. For the removal of any doubt, severance payments due to the
Employee, if any, will be computed on the basis of the Salary only, to the
exclusion of any other payments and/or benefits to which the Employee may be
entitled pursuant to this Agreement.


12.
Options



The Employee shall be entitled to receive an employee stock options as part of
the Company Employee Stock Option Plan (“ESOP”) to purchase shares in the
Company, in accordance with the principles set forth in Appendix “12” attached
hereto. If required by the Company, the Employee will enter into a comprehensive
option agreement with respect to said options in a form submitted by the
Company, which shall be based on the principles set forth in said Appendix “12”.


13.
Reimbursement



The Employee shall be entitled to receive full reimbursement of all expenses
related to the company and his assignment, including but not limited to:
communications, travel, hospitality, office supply, etc. The reimbursement will
be paid to the employee within 30 days after the employee submits his expenses
report to the company.


14.
Assignment of Duty



Prior to the termination of the Employee’s employment with the Company, for
whatever reason and howsoever occasioned, the Employee shall transfer, in an
orderly and efficient manner, his duty to the person who will assume the
Employee’s position with the Company and use his best efforts to assist the
Company in the integration of said person into the Company, and shall forthwith
deliver to the Company (without retaining copies thereof) all documents,
information or property of the Company, including the Company’s owned car used
by him, within his possession or under his control (whether prepared by him or
not and whether or not the same were or were not originally supplied by the
Company).


 
5

--------------------------------------------------------------------------------

 
 
15.
Termination



15.1
Termination Without Cause:



Either Party shall be entitled to terminate this Agreement, at any time, for any
reason, or for no reason, by giving the other Party a notice in writing of not
less than 180 days, provided however that during the first 180 days as of the
Effective Date, either party shall be entitled to terminate this Agreement by
giving the other Party a notice in writing of at least 90 days. In the event of
such termination by the Company, the Company shall be entitled, at its
unfettered discretion, to require the Employee to cease working during the
aforementioned respective notice period (the “Notice Period”), in which event
the Company shall pay to the Employee, for said Notice Period, a sum equals to
the Salary which would have been payable to him (for the Notice Period) if he
had been required to work during said Notice Period. Participation in any stock
option plan or any other benefit program is not to be regarded as assuring the
Employee of continuing employment for any particular period of time.


15.2         The termination of this Agreement pursuant to Sub-Articles 14.1
hereinabove will not prejudice any additional right and/or remedy available to
the Company pursuant to this Agreement and/or any applicable law, nor shall it
prejudice any right available to the Company or effect any undertaking of the
Employee, pursuant to any provision hereof which survives, by the nature or
contents thereof, the termination of this Agreement, including, without
limiting, the undertakings of the Employee included in Article 16 hereinbelow
(and in the invention, confidentiality and non-competition agreement mentioned
therein) and the indemnity provisions hereof.


16.
Confidentiality and Non-Competition



Concurrently with the signature hereof the Employee shall execute an invention,
confidentiality and non-competition agreement in the form attached hereto as
Appendix “15”. Notwithstanding anything to the contrary contained herein, if
this Agreement is terminated or expires by its terms, the provisions of this
Article shall continue in full force and effect.


17.
Reasonable Terms



The Employee has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Agreement, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition which otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of the
Employee, are fully required to protect the legitimate interests of the Company,
and do not confer a benefit upon the Company disproportionate to the detriment
of the Employee.


 
6

--------------------------------------------------------------------------------

 
 
18.
Miscellaneous



18.1         The terms and conditions herein contained, constitute the entire
and only agreements between the Parties hereto with respect to the subject
matter hereof and shall supersede all previous communications, representations
and/or agreements, either written or oral, between the Parties in respect of
such subject matter. Any other general or specific agreements that the Company
might have with other employees of the Company, or any other customary terms,
shall not apply to the employment of the Employee hereunder. No modification of
said terms and conditions should be binding unless agreed upon in writing and
signed by the Parties.


18.2         The Parties hereto confirm that this is a personal service
agreement and that the relationship between the Parties hereto shall not be
subject to any general or special collective employment agreement or any custom
or practice of the Company in respect to any of its other employees or
contractors.


18.3         The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.


18.4         Captions and paragraph headings used herein are for convenience
only and are not a part of this Agreement and shall not be used in construing
it.


18.5         The Company shall be entitled to assign or transfer this Agreement
in whole or in part to any entity, corporation or partnership. The Employee
shall not be entitled to assign or transfer his rights and/or obligations
pursuant to this Agreement, in whole or in part.


18.6         All notices required under this Agreement shall be sent to the
addresses as appear at the preamble of this Agreement.


18.7         Any such notice or communication shall be deemed to have been duly
given at the time of delivery  (if given by hand) or on the fifth (5th) business
day after posting (if given by registered mail).


18.8         This Agreement shall be governed non-exclusively by and construed
in accordance with the laws of the State of Nevada, without giving effect to the
rules of conflicts of laws thereof and the parties hereby submit to the
non-exclusive jurisdiction of the competent courts of Reno, Nevada.
Notwithstanding the aforesaid, any party shall be entitled to resort to courts
of competent jurisdiction to apply for an injunction, or any equivalent remedy,
in order to restrain the breach of any restrictive covenants pursuant to this
Agreement.


IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.
 

 
ANDAIN INC.
 
By: /s/  Sam Shlomo Elimelech
 
San Shlomo Elimelech, President
 
GAI MAR-CHAIM
 
/s/  Gai Mar-Chaim
 

 
7


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------